Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                        Illinois Official Reports                           the accuracy and
                                                                            integrity of this
                                                                            document
                                Appellate Court                             Date: 2021.03.12
                                                                            14:17:19 -06'00'



                  People v. Johnson, 2020 IL App (1st) 172987



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             RODNEY JOHNSON, Defendant-Appellant.



District & No.      First District, Sixth Division
                    No. 1-17-2987



Filed               May 29, 2020



Decision Under      Appeal from the Circuit Court of Cook County, No. 16-CR-18019; the
Review              Hon. James B. Linn, Judge, presiding.



Judgment            Affirmed in part and vacated in part; cause remanded.


Counsel on          James E. Chadd, Patricia Mysza, and Eric E. Castañeda, of State
Appeal              Appellate Defender’s Office, of Chicago, for appellant.

                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                    David H. Iskowich, and David G. Myers, Assistant State’s Attorneys,
                    of counsel), for the People.



Panel               JUSTICE CUNNINGHAM delivered the judgment of the court, with
                    opinion.
                    Presiding Justice Mikva and Justice Harris concurred in the judgment
                    and opinion.
                                                OPINION

¶1       Following a bench trial in the circuit court of Cook County, the defendant-appellant,
     Rodney Johnson, was convicted of unlawful use of a weapon by a felon, possession of a
     controlled substance, possession of cocaine, and possession of cannabis. He was sentenced to
     seven years’ imprisonment. On appeal, the defendant contends that (1) the trial court erred in
     denying his motion to suppress evidence, (2) he received ineffective assistance of counsel,
     (3) the search of his residence violated the Illinois Constitution, and (4) the State failed to prove
     him guilty of possession of a controlled substance. For the following reasons, we affirm the
     judgment of the circuit court of Cook County, reduce the defendant’s conviction for possession
     of a controlled substance to the lesser-included offense under the Illinois Controlled
     Substances Act (720 ILCS 570/100 et seq. (West 2016)), and remand the case for resentencing.

¶2                                         BACKGROUND
¶3       The defendant was arrested and charged with eight different gun and narcotic offenses after
     a gun, ammunition, and numerous drugs were found inside his residence. At the time, the
     defendant was a parolee who was out of prison on mandatory supervised release (MSR) for a
     prior felony conviction. 1 Before being released on MSR, the defendant signed a “Parole or
     Mandatory Supervised Release Agreement” (MSR agreement). The MSR agreement provided
     “Rules of Conduct” that governed the defendant’s MSR. The relevant rule of conduct stated:
     “You shall consent to a search of your person, property, or residence under your control.”
¶4       Prior to the commencement of trial, the defendant orally moved to suppress evidence,
     specifically the weapons and drugs recovered from the residence where he was arrested. A
     hearing on the defendant’s motion followed.
¶5       During the hearing, the defendant called Tina Williams, a parole agent with the Illinois
     Department of Corrections. Williams testified that she was assigned to do a parole compliance
     check on the defendant to make sure he was in compliance with his MSR agreement. She
     testified that “probably two more” parole agents were with her, as well as several police
     officers, although she could not remember exactly how many. The defendant claimed that 12
     parole agents and police officers participated in the search.
¶6       Williams testified that she and the others all arrived at the defendant’s residence and he
     opened the door for them. The main purpose of the parole compliance check was to verify that
     the defendant was in compliance with his parole, including verifying that he actually lived at
     the residence by “looking for” “first class mail” and “property that belonged” to the defendant.
     The following colloquy ensued during the hearing:
                  “[DEFENSE COUNSEL]: And where normally do you look for these kinds of
              things?
                  [WILLIAMS]: It depends on how much access that the parolee says he has to [the]
              apartment. So we would ask the parolee first.
                  [DEFENSE COUNSEL]: Did you ask [the defendant] if he had any mail to show
              you?
                  [WILLIAMS]: Yes.

         1
          The record does not identify the defendant’s prior felony conviction.

                                                    -2-
                   [DEFENSE COUNSEL]: What did he say?
                   [WILLIAMS]: In the beginning he didn’t tell the truth. He said he had some first,
               but he couldn’t find it.
                   [DEFENSE COUNSEL]: So he said I have some but I couldn’t find it?
                   [WILLIAMS]: No, he tried to find some in a room that was not his room.
                   [DEFENSE COUNSEL]: Had you ever been to this apartment before?
                   [WILLIAMS]: No.
                   [DEFENSE COUNSEL]: Ha[d] you ever met [the defendant] before?
                   [WILLIAMS]: No.
                   [DEFENSE COUNSEL]: So you, walking in, you had no firsthand knowledge
               about who lived in which room, correct?
                   [WILLIAMS]: Exactly.
                   [DEFENSE COUNSEL]: So how many rooms were in this apartment?
                   [WILLIAMS]: Four.
                   [DEFENSE COUNSEL]: Four bedrooms or four rooms total?
                   [WILLIAMS]: Four bedrooms.
                   [DEFENSE COUNSEL]: And did you go into any of those bedrooms?
                   [WILLIAMS]: Yes.
                   [DEFENSE COUNSEL]: How many of those bedrooms did you go into?
                   [WILLIAMS]: Well, I looked in all the rooms, but as far as *** to check that was
               done [sic], it was in two.”
¶7         Williams then explained that the defendant took her and the other officers into a bedroom
       that contained “female belongings.” They searched the room but did not find any mail
       addressed to the defendant. Williams asked the defendant which room was his. The defendant
       continued to claim that the room they were in, with the female belongings, was his room. 2
¶8         When Williams told the defendant that she did not believe him because they could not find
       any of his belongings in that room, he told her to ask his uncle, who was letting him stay there.
       Williams requested that the uncle come to the bedroom area, and he identified another bedroom
       which was locked, as the defendant’s room.
¶9         One of the police officers then broke the lock, opened the bedroom door, and entered.
       Inside the locked bedroom, the police officers found a gun, ammunition, and numerous drugs.
       The defendant was subsequently arrested.
¶ 10       When defense counsel asked Williams if she had a search warrant to search the defendant’s
       residence, she responded: “No, we [weren’t] searching the house.”
¶ 11       On cross-examination, Williams testified that when she first arrived at the defendant’s
       residence with the other officers, she knocked on the front door but no one answered. She
       called the defendant’s cell phone. The defendant answered his phone and said he would be
       right down, but it took him six minutes to open the front door.



          2
            Williams testified that, at some point during the parole compliance check, the defendant also
       identified a small storage room as his bedroom.

                                                   -3-
¶ 12       The defendant testified that when Williams came to his residence to complete the parole
       compliance check, there were four other parole agents and seven police officers with her. As
       soon as he opened the front door, all of the parole agents and police officers immediately
       entered inside the residence; they “grabbed” him and put him in handcuffs. The parole agents
       and police officers then “searched the whole house. *** They [entered] rooms, look[ed] under
       mattresses, look[ed] in closets.” He saw one police officer pull out a pocket knife and use it to
       “jimmie[ ]” a lock on one of the bedroom doors.
¶ 13       On cross-examination, the State asked the defendant about the MSR agreement:
                   “[THE STATE]: And one of those rules on that document says that your property,
               your person and your residence can be searched at any time?
                   [THE DEFENDANT]: Well, actually the document said I have to permit the agent
               to search it, meaning he needs my consent.
                   THE COURT: Ask him questions of fact. Not questions of law.
                   [THE STATE]: Okay. And you signed that agreement when you went on parole?
                   [THE DEFENDANT]: Yes. You have to sign it to get your parole.
                   [THE STATE]: Now, when the officers came and knocked on your door, you let
               them into your residence?
                   [THE DEFENDANT]: I didn’t let them in. I answered the door and they forced
               themselves in.
                   ***
                   [THE STATE]: After the officers enter[ed] your bedroom, they found drugs in your
               room, correct?
                   [THE DEFENDANT]: That wasn’t my bedroom.
                   [THE STATE]: In the middle of [the] bedroom, they found—
                   [THE DEFENDANT]: I [didn’t] know what they found until I got charged with it.
                   [THE STATE]: When they were—when they jimmied into that bedroom, some of
               your belongings were in there, correct?
                   [THE DEFENDANT]: From my understanding they told me they found my ID in
               the room.”
¶ 14       At that point in the defendant’s testimony, the court stated:
               “I want to know if he has standing. That’s one thing that is coming up and that’s
               occurring to me is does he have standing. So I’d like to know if he’s acknowledging
               which bedroom certain things were searched and certain things were found. So let’s
               find out if he has standing to bring a motion.”
       The State continued questioning the defendant:
                   “[THE STATE]: Now, is your bedroom the second bedroom that was locked?
                   [THE DEFENDANT]: Actually, they asked me where I sleep at. I sleep on the
               couch. Then they asked me where were my clothes. I [pointed to] the room that they
               referred to as the storage room.
                   [THE STATE]: Was any of your belongings or property in the locked bedroom?
                   [THE DEFENDANT]: No, it was just—they said it was my ID and a piece of mail
               and my cell phone, and that was in my pants pocket.


                                                   -4-
                    [THE STATE]: Were the drugs that were recovered in that room your drugs?
                    [THE DEFENDANT]: No, they w[ere] not.
                    [THE STATE]: Was the gun in that room [yours]?
                    [THE DEFENDANT]: No, it was not.
                    [THE STATE]: Was the ammo recovered in that room yours?
                    [THE DEFENDANT]: No, it was not.”
¶ 15       The defendant then rested on his motion to suppress evidence. He argued that the trial court
       should grant his motion “due to the totality of the circumstances that the parole compliance
       check extended beyond its scope and purpose [and] that the Chicago Police Department were
       the ones acting as investigators at this point when they jimmied open the door.”
¶ 16       The trial court denied the defendant’s motion, stating:
               “Two problems here, parolees are in a totally different situation as far as [f]ourth
               [a]mendment claims are concerned. They do not have the same rights under the [f]ourth
               [a]mendment to assert such claims than defendants who are not on parole.
                    Number two, he is claiming that whatever was found was not in that particular room
               or the Government [sic] says was found. So he doesn’t have standing to complain about
               where the other thing was found. He has nothing to do. Those are trial questions.
               Questions of fact for the trial. So for those reasons, the motion to suppress evidence is
               respectfully denied.”
¶ 17       A bench trial then commenced. The parties adopted the defendant’s and Williams’s
       testimonies from the suppression hearing.
¶ 18       Officer Daniel Pacelli testified that he assisted Williams with the defendant’s parole
       compliance check. Officer Pacelli explained that the defendant’s residence had four bedrooms
       and it appeared that multiple people lived there. The second bedroom was locked. The
       defendant did not indicate that the locked bedroom was his, but another police officer was
       nonetheless able to “manipulate the door to open it.” Officer Pacelli looked inside the room
       and saw drugs in plain view.
¶ 19       Officer Pacelli, Williams, and others entered the locked bedroom. Williams called the
       defendant’s cell phone, and his cell phone began ringing inside the room. The defendant’s mail,
       ID, and Social Security card were also found inside the room. Police officers further discovered
       a gun, ammunition, more drugs, and drug packaging equipment.
¶ 20       The State asked Officer Pacelli if he heard the defendant say anything while he and the
       other police officers were searching the locked bedroom:
                    “[OFFICER PACELLI]: Yes.
                    [THE STATE]: What did you hear the defendant say?
                    [OFFICER PACELLI]: After [a parole agent] recovered some narcotics, [that
               agent] yelled out, ‘I recovered more narcotics.’ At that time the defendant yelled out,
               ‘It’s only weed and C.’
                    [THE STATE]: And at that time was the defendant placed into custody?
                    [OFFICER PACELLI]: The defendant was already in custody.
                    [THE STATE]: When was the defendant placed in to [sic] custody?
                    [OFFICER PACELLI]: After I observed in plain view—when I was doing a safety
               check in the room—the cocaine.”

                                                   -5-
¶ 21        The State then rested. The parties stipulated that the narcotics recovered from the locked
       bedroom were inventoried and sent to the Illinois State Police Crime Lab for testing and
       analysis. The parties further stipulated that those items tested positive for 12.6 grams of
       cocaine, 220.1 grams of cannabis, and 103.7 grams of hydrocodone.
¶ 22        The defendant moved for a directed finding. The court granted the motion regarding the
       intent to deliver charges but denied the motion with respect to the lesser-included offenses of
       simple possession.
¶ 23        The trial court then found the defendant guilty of unlawful use of a weapon by a felon,
       possession of a controlled substance, 3 possession of cocaine, and possession of cannabis.
¶ 24        Before sentencing, the trial court permitted the defendant to make a statement. He
       complained to the trial court that his defense counsel had failed to visit him in jail and discuss
       trial strategy with him. He further argued that she failed to show that he was not the only person
       who lived at the residence and failed to show that the police conducted an illegal search. He
       continued to claim that the locked bedroom was not his and that he never allowed the police to
       search his residence.
¶ 25        Citing to People v. Krankel, 102 Ill. 2d 181 (1984), the trial court requested a response
       from defense counsel. Defense counsel conceded that she had not visited the defendant in jail,
       but she did discuss the case notes with prior defense counsel, who had visited the defendant in
       jail and discussed discovery with him. Defense counsel conducted her own investigation and
       determined that no other witnesses could address the issues of guilt or innocence. Specifically,
       defense counsel explained that she had spoken with other family members who lived at the
       residence and learned from them that no one was present during the search who could testify
       as an eyewitness. The trial court asked defense counsel if she thought “as a matter of trial
       strategy that it would backfire and not be good for the defense” to call those witnesses, and
       counsel agreed with that assessment. Defense counsel also reminded the court that she had
       filed and fully litigated a motion to suppress evidence.
¶ 26        The trial court determined that defense counsel was not ineffective and that the defendant’s
       complaints were “more about form as opposed to substance.”
¶ 27        The trial court then sentenced the defendant to concurrent sentences of seven years for
       unlawful possession of a weapon by a felon, seven years for possession of a controlled
       substance, three years for possession of cocaine, and three years for possession of cannabis.
       This appeal followed.

¶ 28                                             ANALYSIS
¶ 29       We note that we have jurisdiction to review the trial court’s judgment, as the defendant
       filed a timely notice of appeal. Ill. S. Ct. R. 603 (eff. Feb. 6, 2013); R. 606 (eff. July 1, 2017).
¶ 30       On appeal, the defendant presents the following issues: (1) whether the trial court erred in
       denying the motion to suppress evidence, (2) whether the defendant received ineffective
       assistance of counsel when his defense counsel failed to reopen the motion to suppress
       evidence during the trial, (3) whether the search of the defendant’s residence violated the
       search and seizure clause of the Illinois Constitution, and (4) whether the State failed to prove

          3
           The defendant’s conviction for possession of a controlled substance was for possession of 200
       grams or more of hydrocodone.

                                                    -6-
       the defendant guilty beyond a reasonable doubt of possession of a controlled substance. We
       take each argument in turn.
¶ 31        The defendant first argues that the trial court erred in denying the motion to suppress
       evidence because the search of his residence violated his rights under the fourth amendment.
       He claims that he had a reasonable expectation of privacy in the locked bedroom “that police
       entered by physically manipulating the lock without any consent.” He concedes that parolees
       have a diminished expectation of privacy but avers that “this expectation of privacy is not
       extinguished entirely.” The defendant claims that the MSR agreement requiring him to consent
       to searches did not constitute his consent of all prospective searches. He accordingly claims
       that his motion to suppress the gun, ammunition, and drugs found during the search should
       have been granted.
¶ 32        The fourth amendment of the United States Constitution protects individuals from
       unreasonable searches and seizures. U.S. Const., amend. IV. Generally, the fourth amendment
       requires the government to possess a warrant supported by probable cause for a search to be
       considered reasonable. People v. Wilson, 228 Ill. 2d 35, 40 (2008). However, the requirement
       for a warrant has been held unnecessary in cases involving parolees when the search is deemed
       reasonable. Id.
¶ 33        In reviewing a trial court’s ruling on a motion to suppress evidence, we apply the two-part
       standard of review adopted by the United States Supreme Court in Ornelas v. United States,
       517 U.S. 690, 699 (1996). People v. Luedemann, 222 Ill. 2d 530, 542 (2006). Under this
       standard, a trial court’s findings of fact should be reviewed only for clear error. Id. “In other
       words, we give great deference to the trial court’s factual findings, and we will reverse those
       findings only if they are against the manifest weight of the evidence.” Id. Yet, a reviewing
       court remains free to undertake its own legal assessment of the facts and may draw its own
       conclusions when deciding what relief should be granted. Id. Therefore, we review de novo the
       trial court’s ultimate legal ruling as to whether suppression is warranted. Id.
¶ 34        In this case, the trial court denied the defendant’s motion to suppress evidence for two
       reasons: (1) the defendant, as a parolee, “do[es] not have the same rights under the Fourth
       Amendment” as non-parolees and (2) the defendant did not have standing to challenge any
       evidence found inside the locked bedroom because he claimed that it was not his bedroom.
       However, as the State acknowledges, courts “no longer use the rubric of ‘standing’ when
       analyzing fourth amendment claims.” People v. Johnson, 237 Ill. 2d 81, 89 (2010); see also
       People v. McCauley, 2018 IL App (1st) 160812, ¶ 29 (whether the defendant has “standing”
       to raise a fourth amendment claim is the wrong question for the trial court to ask). “Instead,
       the relevant inquiry is whether the person claiming the protections of the fourth amendment
       had a legitimate expectation of privacy in the place searched.” Johnson, 237 Ill. 2d at 90.
¶ 35        It has been established by our supreme court that parolees who have signed an MSR
       agreement that has a search condition, such as that in the instant case, have a reduced
       expectation of privacy such that standard fourth amendment protections do not apply to them.
       Wilson, 228 Ill. 2d at 52. In Wilson, parole agents and police officers visited the defendant’s
       residence after receiving a tip that the defendant, who was a parolee, had possession of drugs
       and weapons. Id. at 38. The defendant’s relative gave the parole agents and police officers
       permission to enter the residence. Id. Once inside, they saw the defendant emerge from a room
       that he said was his bedroom. Id. The police officers then searched the defendant’s bedroom
       and found drugs. Id. The parole agent testified that he believed he did not need a warrant or

                                                   -7-
       consent to search the defendant’s bedroom because the “defendant’s MSR agreement
       constituted [the] defendant’s consent to any searches of his person, property, or residence.” Id.
       at 39. The defendant moved to suppress evidence on the basis that the search of his bedroom
       violated his rights under the fourth amendment. Id. at 37. The trial court denied the motion,
       “finding that [the] defendant consented to the search when he signed his MSR agreement.” Id.
       at 39.
¶ 36       The Illinois Supreme Court affirmed the trial court’s denial of the defendant’s motion to
       suppress evidence. Id. at 52. The supreme court acknowledged that the search of the
       defendant’s room was nonconsensual, stating: “[The police officers] did not ask for consent
       before ordering the search of [the] defendant’s bedroom. Moreover, [the] defendant’s search
       condition, which mandated that he ‘shall consent to a search,’ did not constitute prospective
       consent.” Id. at 39. Nonetheless, the supreme court noted that parolees remain in the legal
       custody of the Department of Corrections for the duration of their parole and that the search
       condition contained in the MSR agreement puts parolees on notice that law enforcement
       officials may search their person, property, or residence at any time, with or without reasonable
       suspicion. Id. at 48-50.
¶ 37       In its holding, our supreme court focused on parolees’ diminished expectation of privacy
       and the “salient government interest in preventing recidivism and protecting society from
       future crimes.” Id. at 41. The court stated: “[W]e find that any ‘special protection’ afforded to
       [the] defendant’s residence was lost when he became a parolee and agreed [in his MSR
       agreement] to consent to a search of his residence.” Id. at 52. Citing to Samson v. California,
       547 U.S. 843, 856-58 (2006), a United States Supreme Court case, the court explained that if
       searches of parolees required suspicion, parolees would have a greater opportunity to anticipate
       searches and conceal criminality, which would undermine the government’s ability to
       effectively supervise parolees. Wilson, 228 Ill. 2d at 45-46. The Illinois Supreme Court
       confirmed that the fourth amendment does not prohibit a police officer from conducting a
       suspicionless search of a parolee, his property, or his residence. Id. at 52.
¶ 38       As the facts of the instant case are analogous to Wilson, we are bound to follow our supreme
       court. The defendant in this case was a parolee out on MSR at the time of the search.
       Consequently, he was not afforded the usual protections from warrantless and suspicionless
       searches. The defendant argues that while the supreme court in Wilson held that parolees have
       a diminished expectation of privacy, it did not hold that parolees have no expectation of privacy
       whatsoever. This is true. Yet, the supreme court nonetheless held that a parolee’s expectation
       of privacy is so diminished that a warrantless and suspicionless search of a parolee’s residence
       is permissible.
¶ 39       It is irrelevant that neither the defendant nor anyone else in the residence consented to a
       search; the defendant signed an MSR agreement that put him on notice that his residence could
       be searched at any time. Even though the defendant disclaimed the locked bedroom as his, the
       circumstantial evidence establishes that the locked bedroom was, indeed, the defendant’s
       room, and thereby under his control. Parole agent Williams testified that she called the
       defendant’s cell phone upon arrival at the residence. The defendant answered, and after a delay
       of six minutes, he opened the door to the residence. The defendant’s cell phone was later found
       in the pocket of his pants inside the locked bedroom. Further, his mail, ID, and Social Security
       card were found inside the room. The police officers did not find belongings that were the
       defendant’s anywhere else in the residence. His uncle identified the locked bedroom as the

                                                   -8-
       defendant’s room. 4 The totality of the circumstantial evidence establishes that the room was
       the defendant’s. Accordingly, the gun, ammunition, and drugs found inside the room were
       properly ascribed to the defendant. The trial court therefore did not err in denying the
       defendant’s motion to suppress evidence.
¶ 40       Next, the defendant argues that he received ineffective assistance of counsel when his
       defense counsel did not reopen the motion to suppress evidence during the trial. He claims that
       Officer Pacelli’s testimony at trial established that the police officers opened the locked
       bedroom and searched it even though the defendant did not confirm that it was his room. The
       defendant further argues that Officer Pacelli’s testimony that the defendant’s cell phone was
       found inside the locked bedroom is further proof of his expectation of right to privacy. The
       defendant accordingly contends that his defense counsel should have reopened the motion to
       suppress evidence during the trial.
¶ 41       Claims of ineffective assistance of counsel are reviewed through a two-part test that was
       announced by the United States Supreme Court in Strickland v. Washington, 466 U.S. 668
       (1984), and adopted by our supreme court. People v. Burrows, 148 Ill. 2d 196, 232 (1992). To
       prevail on a claim of ineffective assistance of counsel, a defendant must demonstrate both that
       (1) counsel’s performance was objectively unreasonable under prevailing professional norms
       and (2) the defendant was prejudiced. People v. Veach, 2017 IL 120649, ¶ 30 (citing People v.
       Domagala, 2013 IL 113688, ¶ 36). Prejudice is a reasonable probability of a different result of
       the proceeding absent counsel’s deficiency, and a reasonable probability is probability
       sufficient to undermine confidence in the outcome. Id. When a reviewing court addresses an
       ineffective assistance of counsel claim, it need not apply the two-part test in numerical order.
       Burrows, 148 Ill. 2d at 232. We review claims of ineffective assistance of counsel de novo.
       People v. Demus, 2016 IL App (1st) 140420, ¶ 21.
¶ 42       We need not address whether defense counsel’s performance was objectively unreasonable
       because the defendant cannot demonstrate prejudice. As discussed supra, the search of the
       locked bedroom did not violate the defendant’s rights under the fourth amendment that would
       warrant suppressing the weapons and drugs found inside the room. Officer Pacelli’s testimony,
       that the officers opened the locked bedroom door even though the defendant did not indicate
       that it was his room and that the defendant’s cell phone was found inside the room, does not
       change our fourth amendment analysis.
¶ 43       It does, however, highlight the defendant’s attempt to have it both ways. If, as he claims,
       the room was not his, then he had no reasonable expectation of privacy regarding the contents
       of the room. On the other hand, if, as the circumstantial evidence shows, the room was his,
       then, as Wilson suggests, he had a reduced expectation of privacy and did not enjoy the full
       breadth of fourth amendment protections. Consequently, even had defense counsel reopened
       the motion to suppress evidence, it cannot be said that the trial court would have granted it and
       that it would have changed the outcome of the trial. Thus, the defendant was not prejudiced.
       See People v. Miramontes, 2018 IL App (1st) 160410, ¶ 19 (a defendant is prejudiced only
       when there is a reasonable probability that there would have been a different outcome in the

           4
            The defendant makes much of the fact that police officers searched other rooms in the residence,
       which he shared with relatives. He claims the search also violated their rights under the fourth
       amendment as non-parolees. The defendant cannot make such an argument on behalf of others. Further,
       nothing was recovered from the other rooms and no one else was charged.

                                                     -9-
       defendant’s trial). Accordingly, we find that defense counsel did not render ineffective
       assistance.
¶ 44        The defendant next argues that the search of his residence violated the search and seizure
       clause of the Illinois Constitution, claiming that the Illinois Constitution generally provides
       more protections than the United States Constitution. He notes that the Illinois Supreme Court
       has never addressed a parolee’s privacy rights under the Illinois Constitution and encourages
       us to engage in such an analysis.
¶ 45        As already discussed, the fourth amendment provides that “[t]he right of the people to be
       secure in their persons, houses, papers, and effects, against unreasonable searches and seizures,
       shall not be violated.” U.S. Const., amend. IV. Likewise, under our state constitution, “[t]he
       people shall have the right to be secure in their persons, houses, papers[,] and other possessions
       against unreasonable searches[ ] [and] seizures.” Ill. Const. 1970, art. I, § 6. We interpret
       article I, section 6, in “limited lockstep” with the fourth amendment. People v. Caballes, 221
       Ill. 2d 282, 313 (2006). “Under this approach, [Illinois courts] will ‘look first to the federal
       constitution, and only if federal law provides no relief [will they] turn to the state constitution
       to determine whether a specific criterion—for example, unique state history or state
       experience—justifies departure from federal precedent.’ ” Id. at 309 (quoting Lawrence
       Friedman, The Constitutional Value of Dialogue and the New Judicial Federalism, 28 Hastings
       Const. L.Q. 93, 104 (Fall 2000)). It is well settled that, under the limited lockstep doctrine, the
       search and seizure clause of the Illinois Constitution is identical to the search and seizure clause
       of the United States Constitution. Id. at 335.
¶ 46        As our supreme court explicitly held in Caballes that our state constitution does not provide
       greater protections than the fourth amendment, and as our supreme court in Wilson established
       that police officers can search parolees’ homes without any suspicion under the fourth
       amendment, it necessarily follows that suspicionless searches of parolees’ homes do not violate
       the Illinois Constitution. Ergo, the defendant’s argument that the search of his residence
       violated our state constitution fails.
¶ 47        Nonetheless, the defendant argues that, in Caballes, our supreme court “actually reaffirmed
       Illinois’s departure from the traditional lockstep doctrine.” The defendant’s argument on this
       point is equally unavailing and merely confirms that Illinois courts follow the limited lockstep
       doctrine, which we have already discussed.
¶ 48        Finally, the defendant argues that the State failed to prove him guilty of possession of a
       controlled substance. He argues that his conviction was for possessing 200 grams or more of
       hydrocodone, but the parties stipulated that the hydrocodone recovered from the locked
       bedroom weighed only 103.7 grams. He accordingly asks us to vacate his conviction and
       sentence for possession of a controlled substance.
¶ 49        The State has the burden of proving, beyond a reasonable doubt, each element of an
       offense. People v. Gray, 2017 IL 120958, ¶ 35. When a defendant challenges the sufficiency
       of the evidence, the proper standard of review is whether, after viewing the evidence in the
       light most favorable to the State, any rational trier of fact could have found the essential
       elements of the crime beyond a reasonable doubt. Id.
¶ 50        A stipulation is conclusive as to all matters included in it, and no proof of stipulated facts
       is necessary because a stipulation is a substitution for proof that dispenses with the need for
       evidence. People v. Woods, 214 Ill. 2d 455, 469 (2005). By stipulating that the hydrocodone
       found inside the locked bedroom weighed 103.7 grams, the State failed to prove the defendant

                                                    - 10 -
       guilty of possession of 200 grams of hydrocodone. See People v. Wilkerson, 2016 IL App (1st)
       151913, ¶ 53 (the greater the amount of illegal substance possessed by a defendant, the higher
       the offense, and so the State must prove beyond a reasonable doubt the weight of the substance
       containing the drug). Further, the State concedes that the defendant’s conviction should be
       reduced to the lesser-included offense under the Illinois Controlled Substances Act (Act).
¶ 51       The defendant asks us to vacate his conviction entirely instead of reducing it because there
       is “no lesser[-]included offense or other catch-all violation for the simple possession of
       hydrocodone.” This is incorrect. Section 402(c) of the Act is a catch-all clause that provides:
       “Any person who violates this Section with regard to an amount of a controlled substance ***
       not set forth in subsection (a) or (d) is guilty of a Class 4 felony.” (Emphasis added.) 720 ILCS
       570/402(c) (West 2016). The defendant was convicted under subsection (a), which provides
       that a person violates the Act for possessing 200 grams or more of hydrocodone. 5 6 Id.
       § 402(a)(11). But because the parties stipulated that the substance recovered from the locked
       bedroom tested positive for 103.7 grams of hydrocodone, the State instead proved the
       defendant guilty of possessing a controlled substance pursuant to section 402(c) of the Act.
¶ 52       Illinois Supreme Court Rule 615(b)(3) (eff. Jan. 1, 1967) allows a reviewing court to reduce
       the severity of the offense of which a defendant was convicted. We accordingly reduce the
       degree of the defendant’s conviction from possession of 200 grams or more of hydrocodone
       pursuant to section 402(a) to possession of a controlled substance pursuant to section 402(c).
       An offense under section 402(c) is a Class 4 felony that carries with it a prison term of one to
       three years. The defendant was sentenced to seven years for the greater offense. Thus, we
       remand this case to the trial court for resentencing of the defendant for conviction for
       possession of a controlled substance under section 402(c), as discussed herein.

¶ 53                                        CONCLUSION
¶ 54       For the foregoing reasons, we affirm the judgment of the circuit court of Cook County but
       reduce the defendant’s conviction for possession of a controlled substance to the lesser-
       included offense and vacate the defendant’s sentence; we remand the case for new sentencing
       on the defendant’s conviction for possession of a controlled substance.

¶ 55       Affirmed in part and vacated in part; cause remanded.




           5
             Specifically, subsection (a)(11) provides that a person violates section 402 for possession of 200
       grams of a substance classified as a Schedule II narcotic (720 ILCS 570/402(a)(11) (West 2016)), and
       section 206(b)(1)(x) of the Act lists hydrocodone as a Schedule II narcotic (id. § 206(b)(1)(x)).
           6
             Subsection (d) pertains to anabolic steroids, which is irrelevant. 720 ILCS 570/402(d) (West
       2016).

                                                     - 11 -